dissenting opinion
Oliver, Presiding Judge:
I regret that I cannot concur with my associates herein as I am of opinion that the petition in the above-entitled remission case should be denied. Throughout the reappraisement proceeding, as evidenced by the decision therein, and also from the record in the present action, the importer’s position was that he had purchased at the market value; that the price paid established the value of the merchandise; and that entry had been made at the purchase price in good faith.
I am of opinion that the record establishes that the petitioner did not enter his merchandise at the price he paid for it.
On this entire record, it seems to me that the petitioner did not exhibit the good faith required of him, nor did he make the complete disclosure of-conditions as he claimed they existed so as to place him in a position where the petition for remission of additional duties should be granted.
The petition for remission herein should, in my opinion, be denied.